Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendments of the applicant. Responses to the arguments of the applicant appear after the first rejection to which they are directed.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16,18-22,32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. 20070128528.
	Hess et al. 20070128528 teaches in example 5 (see figures 13a-c), a substrate (21) with a Mo/Si reflective multilayer (23) , a Si capping layer (24), a SiO2 buffer layer (25), a TaN absorber layer (22), an 11 nm Al2O3 AR dielectric sublayer (27) and an 6 nm AR TaON  semitransparent sublayer (26) which is then patterned using the etching shown in table 5 and 

	With respect to claims 14-16,18,20-22 and 32-42 It would have been obvious to one skilled in the art to replace the Al2O3 dielectric layer of example 5 with an AlN layer containing 5% or less of Hf,  Mo, Ti, W, Cr, V, Nb and/or Zr  with a reasonable expectation of success in forming a useful EUV mask with a bilayer AR structure which shifts the phase of the incident light/radiation based upon the disclosure of Hess et al. at [0126-0132]. The semi-transmissive layer TaON is considered the light blocking layer on the phase shift layer required by claim 22.
With respect to claims 14-18,20-22 and 32-42, it would have been obvious to one skilled in the art to replace the Al2O3 dielectric layer of example 5 with an AlN layer containing 5% or less of two or more of Hf,  Mo, Ti, W, Cr, V, Nb and/or Zr with a reasonable expectation of success in forming a useful EUV mask with a bilayer AR structure which shifts the phase of the 
	The applicant argues that the claims not recite that the phase shifting films include a single layer of the recited nitride combination.  This has been interpreted as open to the addition of other layers.  This is consistent with the narrower claim 33 which precludes the presence of layers other than the single layer of the metal nitrides by using “consists of”.  The phase shifting films in the phase mask rendered obvious by Hess et al. 20070128528 clearly “include” a layer of the two nitrides.  The rejection stands.

8.	Claims 14-16,18-22,32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shoki 20110027703 and Hess et al. 20070128528.
Shoki 20110027703 in examples 1 teaches a substrate (1), provided with a multilayered
Mo/Si reflective layer (4), a CrN buffer layer (5), a 28 nm semitransmissive Ta70N30 lower phase shift layer (8), 14 nm upper phase shift layer (antireflection layer, 9) of TaO, and a 40 nm TaN absorber film (10) which is then patterned [0065-0080]. The phase shift layer is a bilayer of semitransmissive layer 8 and antireflection layer 9.
	It would have been obvious to one skilled in the art to modify the embodiments using AlN dielectric layers with 5% or less of at least one of Hf, Ti, Ta, Mo, W, Cr, V, Nb and/or Zr  rendered obvious by Hess et al. 20070128528 as discussed above, by reversing the order of the layers, so that the phase shift layer is below the absorber layer as this is known in the art as evidenced by Shoki 20110027703.  

	The applicant argues that Hess et al. 20070128528 is a transmissive mask.  This neglects the reflective Mo/Si multilayer in the cited example of Hess et al. and in Shoki 20110027703 which clearly make them reflective masks.  The rejection stands.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
This claim requires the phase shift layer to be a single layer of the recited nitrides.
Claims 38-42 are allowed.
These claims require the phase shift layer to be a single layer of the recited nitrides.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT

Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 15, 2021